Title: From Thomas Jefferson to William Fuqua, 28 June 1805
From: Jefferson, Thomas
To: Fuqua, William


                  
                     Sir 
                     
                     Washington June 28. 1805.
                  
                  Your favor of the 18th. was not recieved till last night. I do not think I retain any papers respecting the lands I sold to Thomas Warren, having delivered to him all the title papers; and the transaction is of so long standing that my memory has lost the traces of it. the lands were surveyed in the name of my father Peter Jefferson but whether patented in his name & life time or in my name after his death, I do not recollect. the records of the old Secretary’s office will shew that. my deed to Warren very probably stated the title. that deed was recorded in Fluvanna I presume, tho’ possibly it may have been recorded in the General court. the survey will be found on the surveyor’s books in Albemarle. this is all the information I am able to give you from this place, nor do I suppose I could give you more from Monticello, where my papers are; because, as I before mentioned, I do not think I retained any papers respecting it. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               